DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-16 directed to a carbon nanotube (CNT) tube connection non-elected without traverse.  Accordingly, claims 5-16 have been cancelled.

Allowable Subject Matter
Claims 1-3, and 17-20 allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Baughman (US 2019/0096540 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Baughman teaches a carbon nanotube (CNT) artificial muscle valve comprising a hollow CNT tube.
However, the prior art either individually or in combination with, does not teach or render obvious wherein a plurality of CNT sheets wrapped in a form of a hollow tube having a hollow tube CNT sheet wrapping direction, a hollow tube inner diameter, a hollow tube wall thickness, a hollow tube central axis direction being a direction from a first end of the hollow tube to an opposite second end of the hollow tube, and a hollow tube bias angle between the hollow tube CNT sheet wrapping direction and the hollow tube central axis direction, the hollow tube further having at least one inner portion having an inner portion inner diameter, an inner portion wall thickness, and an inner portion bias angle of an inner portion CNT sheet wrapping direction relative to the hollow tube central axis direction; and a guest material disposed between the CNT sheets and that permeates the CNT sheets, wherein the hollow tube bias angle is greater than 00 and less than 900, the inner portion bias angle is greater than 00 and less than 900, and Appl. No. 16/763,166Attorney Docket No. P61219the at least one inner portion has at least one of A-C: A the inner portion wall thickness is less than the hollow tube wall thickness, B. inner portion inner diameter is less than . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774